Exhibit 10.6 AGREEMENT Between ROTATE BLACK, INC. AND ROTATE BLACK, LLC, As the shareholders of Rotate Black Gaming, Inc. f/k/a Solstice International, Inc. And CATSKILL GAMING AND DEVELOPMENT, LLC DATE: JULY 1, 2010 AGREEMENT THIS AGREEMENT ("Agreement") is made and entered into this 1st day of July, 2010 by and between ROTATE BLACK, INC. and ROTATE BLACK, LLC (hereinafter collectively referred to as "Seller" or "Sellers'"), which entities are the 75% and 25% owners, respectively, of the capital stock of Rotate Black Gaming, Inc., f/k/a Solstice International, Inc. and whose business offices are located at 932 Spring Street, Suite 201,
